 



Exhibit 10.1

Settlement Agreement

Settlement Agreement dated June 28, 2005 between Bottling Group, LLC, 1 Pepsi
Way, Somers, New York 10589 (“PBG”), and PepsiCo, Inc., 700 Anderson Hill Road,
Purchase, New York 10577 (“PepsiCo”).

WHEREAS, five leading suppliers of high fructose corn syrup (“Fructose”) during
the period from July 1, 1991 to June 30, 1995 (the “Class Period”) have settled
a class action lawsuit known as In re: High Fructose Corn Syrup Antitrust
Litigation Master File No. 95-1477 in the United States District Court for the
Central District of Illinois (the “Lawsuit”) for the total amount of $531
million;

WHEREAS, the bottling operations owned and operated by PepsiCo during the
Class Period purchased approximately $ 979 million of Fructose during the
Class Period and as a result have a claim for recovery from the Lawsuit
settlement through Pepsi-Cola Commodities, Inc. (“Commodities”), a PepsiCo
subsidiary at that time which purchased Fructose for PepsiCo’s company owned
bottling operations and was transferred to PBG in connection with the formation
of PBG in 1999; and

WHEREAS, each of PepsiCo and PBG claims that it is entitled to receive the
recovery from the Lawsuit relating to the Fructose purchases by Commodities and
in order to settle this dispute the parties have agreed to share the recovery
from the Lawsuit settlement to the extent the recovery relates to Fructose
purchases by PepsiCo’s company owned bottling operations transferred to PBG, all
upon the terms and conditions set forth herein.

NOW, THEREFORE, the parties agree as follows:

     1. The parties agree to share equally (50/50) the proceeds from the
settlement of the Lawsuit related to Fructose purchases during the Class Period
by the PepsiCo company owned bottling business which were transferred to PBG
when PBG was formed in 1999. In order to allocate the portion of the total
Fructose purchases by PepsiCo’s company owned bottling operations to the
bottling operations transferred to PBG, the parties have agreed to use case
sales of PepsiCo beverage products (in 8 oz. cases) sold by these bottling
operations during the Class Period as the measure for allocation. Based on the
case sales of PepsiCo beverage products during the Class Period for all of
PepsiCo’s company owned bottling operations, the parties have agreed to allocate
91.6% of the total Fructose purchases by PepsiCo’s company owned operations to
the bottling operations transferred to PBG. As a result, PBG will be entitled to
receive 45.8% (50% times 91.6%) of the total recovery related to the Fructose
purchases by PepsiCo’s company owned bottling operations and PepsiCo shall
receive the remaining 54.2% of such total recovery.

     2. As the company which purchased Fructose for PepsiCo’s company owned
bottling operations and has made the formal claim related to these Fructose
purchases to the claims administrator, Commodities is expected to receive
settlement payments from the claims administrator relating to the Lawsuit
settlement from time to time starting in the middle of 2005. Upon receipt of any
such payments, Commodities will immediately thereafter transfer to PepsiCo 54.2%
of all funds it receives with the remaining 45.8% to be retained by Commodities,
as a subsidiary of PBG.

 



--------------------------------------------------------------------------------



 



     3. The parties agree that this Settlement Agreement relates solely to the
recovery from the Lawsuit settlement for the Fructose purchases by PepsiCo’s
company owned bottling operations during the Class Period. This Settlement
Agreement does not have any bearing on (i) any recoveries by PBG of any other
amounts from the Lawsuit settlement relating to Fructose purchased by the PBG
bottling businesses through or from third parties other than Commodities or
other global procurement entity or (ii) any recoveries by PepsiCo of any other
amounts from the Lawsuit settlement relating to the Fructose purchases by its
businesses which were not company owned bottling operations, such as Quaker or
Tropicana.

IN WITNESS WHEREOF, the parties have executed this Settlement Agreement as of
the date first set forth above.

                  Bottling Group, LLC    
 
           
 
  By:   /s/ Steven M. Rapp         
 
      Managing Director    
 
                PepsiCo, Inc.    
 
           
 
  By:   /s/ Robert K. Biggart          
 
      Vice President    

 